UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [ X ]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended January 2, 2015 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-16255 JOHNSON OUTDOORS INC. (Exact name of Registrant as specified in its charter) Wisconsin (State or other jurisdiction of incorporation or organization) 39-1536083 (I.R.S. Employer Identification No.) 555 Main Street, Racine, Wisconsin 53403 (Address of principal executive offices) (262) 631-6600 (Registrant's telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ X ]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [ X ]No [] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer," "accelerated filer” and "smaller reporting company" in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer [] Accelerated filer [X] Non-accelerated filer (do not check if a smaller reporting company) [] Smaller reporting company [] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [ X ] As of January 30, 2015, 8,790,733 shares of Class A and 1,212,382 shares of Class B common stock of the Registrant were outstanding. JOHNSON OUTDOORS INC. Index Page No. PART I FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Statements of Operations – Three months ended January 2, 2015 and December 27, 2013 1 Condensed Consolidated Statements of Comprehensive Loss – Three months ended January 2, 2015 and December 27, 2013 2 Condensed Consolidated Balance Sheets – January 2, 2015, October 3, 2014 and December 27, 2013 3 Condensed Consolidated Statements of Cash Flows – Three months ended January 2, 2015 and December 27, 2013 4 Notes to Condensed Consolidated Financial Statements 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures about Market Risk 25 Item 4. Controls and Procedures 26 PART II OTHER INFORMATION Item 1. Legal Proceedings 27 Item 1A. Risk Factors 27 Item 6. Exhibits 27 Signatures 27 Exhibit Index 28 PART IFINANCIAL INFORMATION Item 1.Financial Statements JOHNSON OUTDOORS INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Three Months Ended January 2 December 27 (thousands, except per share data) Net sales $ $ Cost of sales Gross profit Operating expenses: Marketing and selling Administrative management, finance and information systems Research and development Total operating expenses Operating loss ) ) Interest income ) ) Interest expense Other income, net ) ) Loss before income taxes ) ) Income tax benefit ) ) Net loss $ ) $ ) Weighted average common shares - Basic: Class A Class B Participating securities Dilutive stock options and restricted stock units - - Weighted average common shares - Dilutive Net loss per common share - Basic: Class A $ ) $ ) Class B $ ) $ ) Net loss per common share - Diluted: Class A $ ) $ ) Class B $ ) $ ) Dividends declared per common share: Class A $ $ Class B $ $ The accompanying notes are an integral part of the condensed consolidated financial statements. JOHNSON OUTDOORS INC. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (unaudited) Three Months Ended January 2 December 27 (thousands, except per share data) Comprehensive loss: Net loss $ ) $ ) Other comprehensive (loss) income: Foreign currency translation (loss) gain ) Change in pension plans, net of tax of $0 and $63, respectively 85 Total other comprehensive (loss) income ) Total comprehensive loss $ ) $ ) The accompanying notes are an integral part of the condensed consolidated financial statements. 2 JOHNSON OUTDOORS INC. CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited) January 2 October 3 December 27 (thousands, except share data) ASSETS Current assets: Cash and cash equivalents $ $ $ Accounts receivable, net Inventories Deferred income taxes Other current assets Total current assets Property, plant and equipment, net of accumulated depreciation of $109,915, $108,668 and $105,031, respectively Deferred income taxes Goodwill Other intangible assets, net Other assets Total assets $ $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Short-term debt $
